EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerhard Shipley (Reg. No. 45,682) on May 2, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	Paragraph 0062 has been amended as follows:
[0062] In operation, the inner and outer drill plates 34A,34B and respective first and second technicians may be positioned on opposite sides of the structure 32. The rivet insertion gun 40 may be positioned on the outer drill plate 34B and may read an RFID element 50 associated with each hole, call for the desired or required rivet R, and place the rivet R in the hole. The second standalone impact module 206/208 may be positioned on the inner drill plate 34A and may be electronically synchronized with the rivet insertion gun 40. Impact parameters may be loaded for the particular rivet to both the gun computer 98 of the rivet insertion gun 40 and a module computer 210 of the second impact module [[210]] 206/208. The computers [[98.210]] 98, 210 may be synchronized and begin impacting cycles in synchronicity with each other so as to impact the rivet R simultaneously or at programmed offsets to form the rivet R. 

Amendments to the Claims:
NOTE:  Unless a claim is presented herein, it remains as presented in the response filed April 4, 2022.
Claim 8 (Currently Amended). The fastener insertion gun of claim 1, further comprising an impact mechanism applying an impact force to an end of the fastener, the impact mechanism comprising: 
an impact tube comprising a forward port connected to a first internal air valve of the plurality of internal air valves and comprising a rearward port connected to a second internal air valve of the plurality of internal air valves; 
an impact rod moving forwardly within the impact tube to apply the impact force to the end of the fastener, and moving rearwardly to reset; 
an impact mass moving forwardly within the impact tube to strike the impact rod, and moving rearwardly to reset; and 
the gun computer controlling the first and second internal air valves so as to move the impact rod and the impact mass forwardly and rearwardly by selectively introducing the pressurized air into the impact tube via the forward and rearward ports. 
9 (Currently Amended). The fastener insertion gun of claim 8, the impact mechanism further comprising a forward first inductive sensor and a rearward first inductive sensor, the first inductive sensors detecting a location of the impact mass within the impact tube, and the gun computer receiving the location of the impact mass from the forward and rearward first inductive sensors and controlling the first and second internal air valves based on the location of the impact mass within the impact tube. 
10 (Currently Amended). The fastener insertion gun of claim 8, the impact mechanism further comprising a plurality of forward computer determining when the fastener is fully seated in the hole based on the location of the impact mass at the forward end of the impact tube. 
15 (Currently Amended). A fastener insertion gun for installing a fastener in a hole in a vehicle structure, the fastener insertion gun comprising: 
a gun body comprising a forward portion and a rearward portion; 
a concentric collet mounted on the forward portion of the gun body and selectively expanding within an opening adjacent to the hole in the vehicle structure to mechanically secure the fastener insertion gun during installation of the fastener; 
a reader mechanism associated with the forward portion of the gun body and receiving information via a radio-frequency identification element associated with the hole in the vehicle structure, the information comprising fastener information regarding the fastener to be installed in the hole; 
a plurality of internal air valves located within the gun body and selectively providing pressurized air used to install the fastener; 
an impact mechanism applying an impact force to an end of the fastener, the impact mechanism comprising: 
an impact tube comprising a forward port connected to a first internal air valve of the plurality of internal air valves and comprising a rearward port connected to a second internal air valve of the plurality of internal air valves, 
an impact rod moving forwardly within the impact tube to apply the impact force to the end of the fastener, and moving rearwardly to reset, and 
an impact mass moving forwardly within the impact tube to strike the impact rod, and moving rearwardly to reset; and 
a gun computer housed within the gun body and receiving the information from the reader mechanism, loading the fastener based on the fastener information from the reader mechanism, and controlling the first and second internal air valves so as to move the impact rod and the impact mass forwardly and rearwardly by selectively introducing the pressurized air into the impact tube via the forward and rearward ports. 
17 (Currently Amended). The fastener insertion gun of claim 15, the impact mechanism further comprising a forward first inductive sensor and a rearward first inductive sensor, the first inductive sensors detecting a location of the impact mass within the impact tube, and the gun computer receiving the location of the impact mass from the forward and rearward first inductive sensors and controlling the first and second internal air valves based on the location of the impact mass within the impact tube. 
18 (Currently Amended). The fastener insertion gun of claim 15, the impact mechanism further comprising a plurality of forward computer determining when the fastener is fully seated in the hole based on the location of the impact mass at the forward end of the impact tube. 
20 (Currently Amended). A fastener insertion gun for installing a fastener in a hole in a vehicle structure, the fastener insertion gun comprising: 
a gun body comprising a forward portion and a rearward portion; 
a concentric collet mounted on the forward portion of the gun body and selectively expanding within an opening adjacent to the hole in the vehicle structure to mechanically secure the fastener insertion gun during installation of the fastener; 
a reader mechanism associated with the forward portion of the gun body and receiving information via a radio-frequency identification element associated with the hole in the vehicle structure, the information comprising fastener information comprising a type and a size of the fastener to be installed in the hole; 
a sealant dispensing module comprising a cartridge containing a sealant, the sealant dispensing module selectively applying the sealant to the fastener prior to installation; 
a plurality of internal air valves located within the gun body and selectively providing pressurized air used to install the fastener; 
an impact mechanism applying an impact force to an end of the fastener, the impact mechanism comprising: 
an impact tube comprising a forward port connected to a first internal air valve of the plurality of internal air valves and comprising a rearward port connected to a second internal air valve of the plurality of internal air valves, 
an impact rod moving forwardly within the impact tube to apply the impact force to the end of the fastener, and moving rearwardly to reset, and 
an impact mass moving forwardly within the impact tube to strike the impact rod, and moving rearwardly to reset; and 
a gun computer housed within the gun body and receiving the information from the reader mechanism, loading the fastener based on the fastener information from the reader mechanism, controlling selective application of the sealant by the sealant dispensing module, and controlling the first and second internal air valves so as to move the impact rod and the impact mass forwardly and rearwardly by selectively introducing the pressurized air into the impact tube via the forward and rearward ports. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is directed to JP 2007-087249 A (hereinafter, JP ‘249).  It is noted that a machine translation of JP ‘249 is being made of record via the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that translation regarding any references herein to paragraph numbers, line numbers, page numbers, or the like.
JP ‘249 teaches a fastener insertion gun 2 (see “gun” configuration shown in Figure 1) for installing a fastener, such as, for example, a bolt c1, c2, or c3 (see Figure 1 and paragraph 0017, for example) in a structure, such as, for example, article “a”, or component “b”.  See Figure 1 and paragraph 0017, for example.  It is noted that the fastener insertion gun 2 is considered to be inherently capable of performing the claimed function or intended use of installing such a fastener in a “vehicle structure”, noting that the fastener gun 2 is blind as to the structure in which it installs a fastener, but rather, by virtue of the torque providing capabilities of the fastener insertion gun 2, gun 2 will install a fastener (bolt) in whatever structure (including the broadly recited “vehicle structure”) to which an end user provides a bolt/fastener and for which the end user uses the gun 2 to tighten such fastener.
The fastener insertion gun 2 includes a “gun body” that comprises a “forward portion”, (i.e., the left portion of 2 re Figure 1), which gun body also comprises a “rearward portion” (i.e., the right portion of 2 re Figure 1).  The fastener insertion gun additionally includes a reader mechanism {i.e., the portion of either of the first 11 or second 12 processing units that serves to read the RFID tag or IC chip or “machine-readable element” Xc1, Xc2, or Xc3, Xb, or Xa that are “associated with” (as broadly claimed) the hole in the workpiece (to which the fastener c1, c2, or c3 is applied)} that receives information via a machine-readable element (Xc1, Xc2, Xc3, Xb, or Xa) that is “associated with” (as broadly claimed) the hole in the workpiece (to which hole the fastener c1, c2, or c3 is applied).  See Figure 1 as well as at least paragraphs 0017-0021, 0024-0025, and 0027-0028, for example.  A “gun computer” (the portion of microcomputer 10 that receives the information from the aforementioned reader) is housed within the gun body (of gun 2) and receives the information from the reader mechanism (see Figure 1 and at least paragraphs 0017-0021, 0024-0025, and 0027-0028, for example).  
However, firstly, it is noted that JP ‘249 does not teach “a concentric collet mounted on the forward portion of the gun body and selectively expanding within an opening adjacent to the hole in the vehicle structure to mechanically secure the fastener insertion gun during installation of the fastener”, as set forth in independent claims 1, 15, and 20.  Additionally, JP ‘249 does not teach that the aforedescribed “reader mechanism” is “associated with the forward portion of the gun body” (i.e., the forward portion of the gun body having been previously claimed in the limitation “a concentric collet mounted on the forward portion of the gun body…”), as recited in independent claims 1, 15, and 20.  Furthermore, JP ‘249 does not teach “a plurality of internal air valves located within the gun body and selectively providing pressurized air used to install the fastener”, as set forth in each of independent claims 1, 15, and 20.  Also, JP ‘249 does not teach that the aforedescribed gun computer that is housed within the gun body and that receives the information from the reader mechanism also is configured to perform the functions of “loading the fastener based on the information from the reader mechanism, and actuating one or more of the plurality of internal air valves to provide the pressurized air used to install the fastener”, as set forth in independent claims 1, 15, and 20.  
Art such as U.S. Patent Application Publication No. 2016/0271747 to Ono et al. (hereinafter, “Ono”) provides a teaching of a collet 2A mounted on the forward portion of a drilling structure 2 of a drilling machine 1 (Figures 1-2, paragraphs 0016-0021, 0024), which collet 2A selectively expands within an opening within a plate T that is adjacent to a workpiece O/O2 that is to be drilled (paragraph 0024, paragraph 0016, Figure 1, for example), so as to selectively clamp the head of the drilling structure 2 to the drilling plate T (paragraph 0024).  
However, it is noted that providing such an expansion collet 2A (as taught by Ono) to the end of the fastener insertion gun 2 taught by JP ‘249 would, absent further modification to JP ‘249, prevent the fastener insertion gun 2 taught by JP ‘249 from functioning as disclosed, noting that at present, the fastener insertion gun 2 taught by JP ‘249 is a hand-held electric torque wrench (paragraph 0017 of JP ‘249) or an electric screwdriver (paragraph 0030 of JP ‘249) that serves to provide tightening torque to the fastener c1, c2, c3 in order to tighten the fastener with respect to the parts “b”, “a” being assembled.  It is unclear how or in what regard an operator-held torque wrench 2 or electric screwdriver would be able to provide such (rotary) torque to the fastening tool (such as a wrench tool or screwdriver bit), have the tip (forward) end/portion (at which such tool is located re Figure 1) be fastened to some plate (that there does not appear to be motivation to provide) in between the gun 2 and the parts “b” and/or “a” being assembled by the aforementioned expansion collet, and also still be able to function to allow an operator of 2 to provide the necessary force and movement in the longitudinal direction of the fastener c1, c2, or c3 to cause the fastener insertion gun 2 to be able to install (screw) the threaded fastener c1, c2, or c3 into the parts “b”, “a”.  Even assuming arguendo that the operator of the fastener insertion gun 2 of JP ‘249 would still be able to apply such axial force and movement to the gun 2 while the fastener tool thereof was rotated to provide the fastening torque, it is noted that in order to meet the language of the present independent claims re the recited “concentric collet”, such axial force and movement of the gun 2 by the operator (to achieve the fastening operation) would be difficult to accomplish because of the additional weight and bulk of a plate (like drill plate T of Ono) added at some location at the left (re Figure 1 of JP ‘249) end of the fastener gun 2 (i.e., a drill plate T taught by Ono to which the expanding collet chuck 2A taught by Ono provided to 2 of JP ‘249 was selectively fastened via expansion of the collet chuck 2A).  That said, it is noted that if the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.  In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).  See also MPEP section 2143.01.  For at least the foregoing reasoning, it is not considered to be obvious to provide the concentric collet taught by Ono (that is used by a drilling machine re the Ono reference) to the operator-held fastener insertion gun taught by JP ‘249.
It is additionally noted that Ono furthermore does not teach the other aforementioned deficiencies of the JP ‘249 reference.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘249 so as to overcome all of the aforementioned deficiencies of the JP ‘249 reference, and thus, for at least the foregoing reasoning, JP ‘249 (nor JP ‘249 in combination with Ono) does not render obvious the present invention as set forth in independent claims 1, 15, and 20.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 15, and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1 and 15 are allowable. The election of species requirement, as set forth in the Office action mailed on March 7, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Thus, claims 3, 10, and 18 , directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Thus, claims 3, 10, and 18 have been rejoined and have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 2, 2022